Case: 1:20-cv-04699 Document #: 140 Filed: 04/01/21 Page 1 of 1 PageID #:2673

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−04699
                                                                 Honorable John Z. Lee
TikTok Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 1, 2021:


         MINUTE entry before the Honorable John Z. Lee: The status and motion hearing
set for 4/6/21 at 1:00 p.m. will take place via Microsoft Teams. The public may listen to
the hearing using the following: telephone call−in number 872−703−5321, conference ID
784837202#. All persons granted remote access to proceedings are reminded of the
general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in court−imposed sanctions,
including removal of court issued media credentials, restricted entry to future hearings,
denial of entry to future hearings, or any other sanctions deemed necessary by the Court.
All participants should review the Court's standing order regarding telephone conferences
that is on Judge Lee's website, which can be found at:
https://www.ilnd.uscourts.gov/judge−.info.aspx?4Qf 5zc8loCI5U7rfMP9DHw==. To the
extent that counsel of record or members of the putative class would like to address the
Court at that time, they should contact the courtroom deputy as least 24 hours prior to the
hearing. Members of the Plaintiffs' Leadership Group and Defendant's Lead Counsel are
exempt from this requirement. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
